Shepley, C. J.,
orally. — In view of the whole statute, we think the granting of the motion is at the discretion of the Court. The statute language is, that he “ may, on motion, he allowed,” &c. Motions are usually to the- discretion of the Court. If the right to defend at such late period be absolute, the previous judgment and proceedings, even after verdict, might be set aside, in order to permit a plea of sole seizin. How could the Court set such verdict aside, unless upon citing the prior parties to re-appear.
What then, in this case, should be the exercise of a judicial discretion ? We think it inexpedient to disturb the interlocutory judgment already entered, especially as the same statute furnishes another and a sufficient remedy.
The counsel thereupon withdrew the motion, and the report of the commissioners was accepted.